Citation Nr: 1755297	
Decision Date: 12/01/17    Archive Date: 12/11/17

DOCKET NO.  11-11 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for lumbar spine strain with levoscoliosis, to include whether the reduction was proper.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 

INTRODUCTION

The Veteran served on active duty from February to September 1997 and January 2001 to February 2007. 

This matter is before the Board of Veterans Appeals (Board) on appeal from a November 2009 rating decision of the Detroit, Michigan Department of Veterans Affairs (VA) Regional Office (RO) that reduced the 20 percent evaluation in effect for the Veteran's low back disability to 10 percent, effective September 26, 2009.  

The Veteran testified before the undersigned Veterans Law Judge (VLJ) in a Travel Board hearing in December 2014.  A transcript is included in the claims file. 

This claim was previously remanded by the Board in January 2015 and November 2016.  The appeal has been returned to the Board for further appellate review.

Subsequent to the February 2017 Supplemental Statement of the Case (SSOC), the Veteran submitted additional evidence in support of his claim.  In November 2017, the Veteran's representative submitted a waiver of RO consideration of evidence.


FINDINGS OF FACT

1.  The reduction of the assigned rating for the Veteran's service-connected back disability from 20 percent to 10 percent, effective September 26, 2009 was not proper.

2.  The Veteran's lumbar spine strain with levoscoliosis has not exhibited forward flexion of the thoracolumbar spine limited to 30 degrees or less, or favorable or unfavorable ankylosis of the entire thoracolumbar spine at any point during the appeal period.

3.  The Veteran has no more than mild incomplete paralysis of the sciatic nerve of the right lower extremity.
CONCLUSIONS OF LAW

1.  The reduction in the rating assigned for lumbar spine strain with levoscoliosis, from 20 percent to 10 percent, effective September 26, 2009, was not proper and the requirements for restoration have been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.105 (e), 4.3, 4.7, 4.71a, Diagnostic Code 5237 (2017).

2.  The criteria for a rating in excess of 20 percent for a lumbar spine strain with levoscoliosis have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5237 (2017).

3.  The criteria for a separate 10 percent disability rating for radiculopathy of the right lower extremity have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §4.124a, Diagnostic Code 8520 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Additionally, the AOJ has substantially, if not fully, complied with the Board's January 2015 and November 2016 remand directives.  See D'Aries v. Peake, 22 Vet. App. 97 (2008).

The Board notes here that the November 2009 rating decision which reduced the rating for the lumbar spine strain from 20 to 10 percent, also granted service connection for a cervical spine myofascial strain and granted increased ratings for right and left knee patella femoral pain syndrome.  Therefore, the rating decision which included the reduction did not reduce compensation payments to the Veteran.  As such, the RO is not required to comply with procedural requirements under 38 C.F.R. § 3.105(e).

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Analysis

Rules and Regulations

The Board has reviewed all the evidence in the record.  Although there is an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  When there is an approximate balance of evidence for and against an issue, all reasonable doubt will be resolved in the Veteran's favor.  38 U.S.C. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Veteran's lumbar spine disability is rated under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula).  Ratings under the General Rating Formula are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.

The General Rating Formula provides that a 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or the combined ROM of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a.

The General Rating Formula provides further guidance in rating diseases or injuries of the spine.  In pertinent part, Note (2) provides that, for VA compensation purposes, forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined ROM refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined ROM is 240 degrees for the thoracolumbar spine.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined ROM.  Note (5) provides that ankylosis is defined, for VA compensation purposes, as a condition in which all or part of the spine is fixed in flexion or extension.  Id.

Alternatively, intervertebral disc syndrome (IVDS) can be rated under Diagnostic Code 5243 and the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (IVDS Formula).  Under this Formula, a 20 percent disability rating is warranted for IVDS with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent disability rating is warranted for IVDS with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent disability rating is warranted for IVDS with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a.

Note (1) to Diagnostic Code 5243 provides that, for purposes of ratings under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal exertion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2017); see also 38 C.F.R. §§ 4.45, 4.59 (2015).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

Turning to the evidence in this case, a May 2007 RO rating decision granted service connection for a lumbar spine disability and assigned a 20 percent disability rating based on the results of a November 2006 fee-based examination.  The Veteran underwent an additional VA examination in September 2009.  Based on that examination, the RO reduced the Veteran's disability rating from 20 to 10 percent in a November 2009 rating decision.  The Veteran filed a timely notice of disagreement.  

The Veteran has not contended that there was a failure to comply with the notice provisions governing reductions.  Rather, he argues that his lumbar spine disability did not improve and that therefore no reduction in rating was warranted.

In making a determination with respect to improvement, certain general regulatory requirements must be met.  Brown v. Brown, 4 Vet. App. 413 (1993) (noting that the general regulations governing the rating of disabilities apply to a rating reduction case).  In this case, the 20 percent rating assigned for the Veteran's lumbar spine disability was in effect for less than five years.  Where a disability rating has continued at the same level for less than five years, the analysis is conducted under 38 C.F.R. § 3.344 (c) (2017) and the additional requirements set forth at 38 C.F.R. § 3.344 (a)-(b) (2017) are not for application.  Under 38 C.F.R. § 3.344 (c), a reexamination that shows improvement in a disability warrants a reduction in the disability rating.  In general, the RO's reduction of a rating must have been supported by the evidence on file at the time of the reduction.  However, pertinent post-reduction evidence favorable to restoring the rating also must be considered.  In addressing whether improvement is shown, the comparison point generally is the last examination on which the rating at issue was assigned or continued.  Hohol v. Derwinski, 2 Vet. App. 169 (1992).  Further, despite the distinction noted above for disability ratings in effect for greater than 5 years, in any rating reduction case, not only must it be determined that an improvement in a disability has actually occurred, but that such improvement reflects improvement in ability to function under ordinary conditions of life and work.  See Brown v. Brown, 5 Vet. App. 413 (1993); see also 38 C.F.R. §§ 4.2, 4.10, 3.344.

Factual Background

During the November 2006 fee-based examination, the Veteran complained of stiffness, and aching, burning, and sharp pain.  He stated the pain comes by itself or with physical activities and stress.  He denied any functional impairment or periods of incapacitation.  Upon physical examination, there was evidence of paraspinal muscle spasm at the L4-5 and L5-S1 levels.  The straight leg raise on the right and left was negative.  There was no ankylosis of the spine.  The range of motion was limited to 60 degrees of flexion, 10 degrees of extension, and 25 degrees of right and left lateral flexion.  Range of motion was full to 30 degrees of right and left rotation.  There was objective evidence of painful motion.  The range of motion was not additionally limited by pain after repetitive use.  It was not additionally limited by fatigue, weakness, lack of endurance or incoordination after repetitive use.  The examiner noted the above factors were not noted to additionally limit the joint function.  There were no signs of intervertebral disc syndrome with chronic and permanent nerve root involvement.  X-ray testing of the lumbar spine was within normal limits.

In private treatment notes dated April, May, and June 2009, spine range of motion was noted to 55 degrees. 

In a private treatment records dated September 2009 to April 2010, the Veteran continued to complain of moderate low back pain.  In a note dated in February 2010, the examiner noted the Veteran had restricted range of motion with pain in the lumbar spine extension at about 10 degrees visually.  

In the September 2009 VA examination report, the Veteran complained of continuous back pain since service.  The examiner noted that the Veteran undergoes chiropractic care.  The Veteran complained of moderate weekly flare-ups with increased activities resulting decreased motion, decreased flexion and rotation.  The examiner noted no evidence of spasm, guarding, pain with motion, or weakness of the thoracic sacrospinalis.  The range of motion was limited to 90 degrees of flexion, 30 degrees of extension, and 35 degrees of right and left lateral flexion.  Range of motion was full to 30 degrees of right and left rotation.  The range of motion was not additionally limited by pain after repetitive use.  The examiner noted tenderness to palpation on the paraspinal musculature and levator scapulae muscle group, worsened with flexion of the neck.  The diagnosis was myofascial strain with associated back pain.  This causes significant effects on occupation due to increased absenteeism.  He has problems with lifting, carrying, lack of stamina, weakness or fatigue, and pain.  

In a January 2010 statement, the Veteran asserted that no measurement device was used to determine the range of motion of the lumbar spine. 

The Veteran's private chiropractor, Dr. R. D., submitted a letter dated in February 2010.  The chiropractor stated that the Veteran has been treated by him since April 2009 and at that time he complained of low back and mid back pain.  The Veteran reported he could only sleep on his back.  The symptoms are constant, severe in nature, and have increased in severity over time.  The problem is exacerbated by standing for long periods of time.  The Veteran has had little improvement in the lumbar region since beginning treatment.  He stated that during repetitive motion of bending causes some difficulty in his daily activities.  The chiropractor noted that it is a common observation in cases such as these to see remissions and exacerbations for no apparent external reason.  Due to structural weakening of the spinal column, the Veteran can anticipate future recurrence of pain in the lumbar region from time to time, especially presently in times of stress, fatigue or emotional upset.  

In an undated statement from the Veteran's private chiropractor, the chiropractor stated the Veteran's pain started at 10 degrees of extension.  He has the same pain after repetitive motion.  He can do any movement with moderate difficulty.   

A March 2011 private treatment note included range of motion findings of the lumbar spine.  The noted findings included flexion to 60 degrees, extension to 10 degrees, right and left lateral flexion to 10 degrees, and right and left rotation to 10 degrees.  The Veteran also complained of sleeping problems, and pains in his legs and feet. 

In the April 2011 substantive appeal, the Veteran asserted that a device was used to measure his range of motion during his initial fee-based examination, but was not used during his VA examination.  He asserted his back pain has warranted chiropractic visits and is getting significantly worse.  

The Veteran underwent another VA examination in March 2012.  The Veteran complained of increased pain on flexion backwards and sitting long periods of time.  The examiner reported localized tenderness of the lumbar spine and x-ray evidence of mild levoscoliosis.  There was no evidence of muscle spasm or guarding of the thoracolumbar spine.  Range of motion testing showed flexion to 80 degrees, extension to 10 degrees, right lateral flexion to 20 degrees, left lateral flexion to 25 degrees, and right and left lateral rotation to 30 degrees.  Following repetitive motion testing, right lateral flexion was additionally reduced to 15 degrees due to pain.  The examiner reported the combined range of motion was 190 degrees. 

In a February 2013 addendum, the VA examiner clarified to state that the new diagnosis of mild levoscoliosis is a progression of the prior diagnosis of lumbar strain. 

A March 2012 private chiropractic note indicated full flexion and extension limited to 5 degrees with pain.  The chiropractor noted the Veteran has known degenerative joint disease in the middle/low back with some mild scoliosis.  The Veteran has a constant deep, achy pain in his region that gets acute and burning.  The Veteran complained that his back pain interrupts his sleep due to back discomfort.  He denied radiation, but complained of some "odd" numbness sensation into his thighs.  

Additional private treatment records dated in March and April 2012 include complaints of back pain.  

The Veteran was evaluated in May 2013 by a private physician after an April 2013 motor vehicle accident.  He complained of sleeping problems and sharp mid-back and lower back pain.  At that time, spinal range of motion was noted as flexion to 60 degrees with mild pain, right and left rotation to 30 degrees without pain, extension to 25 degrees with severe pain, right lateral flexion to 25 degrees without pain, and left lateral flexion to 25 degrees with mild pain.

During May 2013 private follow-ups, the Veteran continued to complained of constant dull pain in the lower back area.  The examiner noted moderate loss of joint function at T4-7, T9-13, and L2-5.  The examiner also noted a medium level of pain at T4-7, T9-13, and L2-5 and moderate loss of tone of the upper and lower thoracic muscles. 

In an October 2013 private treatment note, the Veteran reported intermittent sharp mid-back and lower back pain.  At that time, spinal range of motion was noted as flexion to 60 degrees without pain, right and left rotation to 30 degrees without pain, extension to 20 degrees with moderate pain, right and left lateral flexion to 25 degrees without pain.

In a March 2014 private treatment note, the Veteran complained of pain in the upper back described as constant stiffness migrating to the left medial upper thoracic region and right medial upper thoracic region.  He also complained of frequent achy, tight and stiffness pain in the lumbar spine.  At that time, spinal range of motion was noted as flexion to 60 degrees without pain, right and left rotation to 30 degrees without pain, extension to 20 degrees with moderate pain, right and left lateral flexion to 25 degrees without pain.  Right rotation and right lateral flexion were noted as tight.  

During a December 2014 Board hearing, the Veteran reported that his back pain affects his work as he cannot do physically demanding work.  He does sedentary, sitting, administrative type tasks.  He stated he has difficulty lifting heavy boxes and takes medication for the pain.  The Veteran stated he could bend forward, but he has pain when he extends his back, or bends backwards.  He undergoes chiropractic care and his chiropractor told him his muscles are tight and his spine is rigid.  He reported trouble sleeping.  The Veteran stated he has not had incapacitating episodes where he was not able to go to work.  

In a June 2015 VA opinion, the examiner stated the Veteran's current condition, which stems from a 2003 lumbar puncture, is unusual presentation of degenerative disc disease.  The Veteran has full muscle strength in all lower extremity and no loss of bowel or bladder function.  Additionally, sensation is intact throughout the lower extremities.  The Veteran persistently complains of midline back pain.  There etiology of lumbar puncture causing consistent pain is unusual and lacks any evidence-based medicine practice.  Therefore, while symptoms seem to persist and are possibly worse than in the past, it does not correlate with the sentinel event.  The Veteran should have any infectious etiology ruled out and due to the chronic nature and lack of structural change to the axial skeleton this diagnosis is unlikely.

During a June 2015 VA examination, the examiner reported a diagnosis of IVDS.  The Veteran complained of flare-ups with any overhead activity or events in which he extends his lower spine.  The Veteran described his functional loss as loss of lateral side bending and extension of his back.  Upon examination, initial range of motion testing was all normal.  The examiner noted that pain was elicited on examination at extension and right lateral flexion, but did not result in functional loss.  There was no evidence of pain with weight bearing.  Localized tenderness was noted to midline of T12 through L5.  Repetitive testing did not result in additional loss.  The examiner noted the Veteran was examined immediately after repetitive use over time and during flare-ups.  Pain, weakness, fatigability, or incoordination did not significantly limited functional ability with repeated use over a period of time or with flare-up.  There was no evidence of guarding or muscle spasm.  Muscle strength testing was normal.  Knee and ankle reflexes were hypoactive.  Sensory examination was normal.  There was no evidence of radiculopathy or ankylosis.  The examiner noted a diagnosis of IVDS with episodes of bed rest having a total duration of at least one week but less than two weeks during the past 12 months.  Medical history as described by the Veteran only, without documentation.  The examiner noted the Veteran's balance is slightly more unstable than seen in most healthy individuals of his age range.  The Veteran had difficulty with spatial recognition when asked to close his eyes with arms forward flexed at 90 degree suggesting a possible neurologic element of his diagnosis.  The examiner reported the Veteran's back condition precludes him from jobs which require the majority of the time sitting as this seems to be the action which triggers the symptoms most consistently.

After review of the new evidence, a VA examiner submitted a January 2016 VA opinion which indicates that it is unlikely that the Veteran's current condition is stemmed from his injury while in the military.  The idea of an infectious etiology has been ruled out based upon the bloodwork, and the x-rays while they reveal that the Veteran has mild levoscoliosis do not explain his exacerbated symptoms.  More than likely, they point further towards the Veteran's diagnosis of fibromyalgia and associated flare-up.  There is still no credible evidence that the Veteran's current pathology has any relationship with his lumbar tap and associated CSF leak.  Perhaps a neurological examination may reveal the etiology.

In an August 2015 private treatment note, the Veteran complained mid back pain which is constant moderately severe stiffness and restricted movement as well as dull and achy pain left medial lower thoracic region and right medial lower thoracic region.  The Veteran reported his mid-back pain is made worse by driving but heat and hot showers make it better.  At that time, spinal range of motion was noted as flexion to 60 degrees without pain, right and left rotation to 30 degrees without pain, extension to 20 degrees with sharp pain, right and left lateral flexion to 25 degrees without pain.  Right rotation and right lateral flexion were noted as tight.  

During a February 2016 VA peripheral nerves examination, the examiner indicated the Veteran does not have a peripheral nerve condition or peripheral neuropathy.  The Veteran has chronic lower back pain that has not extended to the thoracic region.  His pain started after a lumbar tap was done for potential viral meningitis.  The lumbar tap was traumatic and the Veteran developed persistent leaking from the puncture side.  He had a blood patch placed.  Since the lumbar tap, the Veteran has had chronic lower back pain.  His studies have been negative for the most part.  An MRI of the thoracic and lumbosacral region was normal when recently done.  In 2006, he had an EMG/NCV study which was also normal.  In 2009, plain x-ray testing was done of the lumbar spine which showed transitional vertebrae at the lumbar spine region and possibly wedging of the L1 and L2 vertebrae.  The Veteran is currently getting chiropractic manipulations for management of this chronic back pain.  When he hyperextends his spine, the Veteran has pain going down the back of the right leg in the L5-S1 dermatomes.  A February 2016 x-ray showed mild levoscoliosis otherwise no significant osseous abnormality.  No significant degenerative changes.

During a February 2016 VA spine examination, the examiner reported diagnoses of lumbosacral strain, transitional vertebra L5-S1, and L1-L2 wedging.  The Veteran asserted he has flare-ups and that when he wakes up the spine is stiff.  The Veteran also reported he cannot do repetitive lifting of weights from the floor.  Upon examination, initial range of motion testing was all normal.  The examiner noted that pain was elicited on examination at extension, but did not result in functional loss.  There was no evidence of pain with weight bearing.  The examiner reported there was pain in the paravertebral muscles of the lower thoracic and upper lumbosacral region.  Repetitive testing did not result in additional loss.  The examiner noted that the Veteran was not being examined immediately after repetitive use over time and that the examination was medically consistent with the Veteran's statements describing functional loss with repetitive use over time.  Pain, weakness, fatigability, or incoordination did not significantly limited functional ability with repeated use over a period of time.  The examiner also noted the examiner was not conducted during a flare up.  Pain, weakness, fatigability, or incoordination did not significantly limited functional ability with flare-ups.  The examination was medically consistent with the Veteran's statements describing functional loss during flare-ups.  There was evidence of guarding or muscle spasm not resulting in abnormal gait or abnormal spinal contour.  Muscle strength testing was normal.  Reflex and sensory examinations were normal.  There was evidence of radiculopathy consisting of mild intermittent pain at the right lower extremity.  The examiner described the location as involvement of the L4/L5/S1/S2/S3 nerve roots (sciatic nerve) on the right and noted the severity was mild.  The examiner noted no evidence of IVDS.  Additional physical findings included low lying and lateral tilt to the left acromion.  The examiner stated the Veteran is not able to do manual labor with his chronic lower back pain but he is able to sit and stand at will with breaks.  The examiner stated the Veteran's complains of chronic back pain can be accounted for on the basis of his transitional vertebrae at the L5-S1 level and his mild levoscoliosis.  The radicular pain that he feels in the posterior right leg is compatible with the dermatomes affected by the transitional vertebrae at the L5-S1 level and is in distribution of the sciatic nerve.  The Veteran only has right leg sciatic on the basis of his lower back pain.  There is no motor component to the right leg sciatic, only a sensory component.  

In private treatment notes dated August 2016 to March 2017, the Veteran complained of thoracic and lumbar back discomfort described as sharp, dull, aching, throbbing, and stabbing.  He stated his symptoms are most noticeable in the evening and are aggravated by cold and standing.  The examiner noted the Veteran's condition was especially acute with spam at the left upper lumbar, hypomobility, end point tenderness in the lumbosacral region, and mid and upper thoracic hypertonicity worse on the right.  He has a shortened left leg.  

Propriety of Reduction

In a rating reduction, not only must it be determined that an improvement in a disability has actually occurred, but also that the improvement actually reflects an improvement in a veteran's ability to function under the ordinary conditions of life and work.  Brown v. Brown, 5 Vet. App. 413, 420-2; Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

The provisions of 38 C.F.R. §§ 4.1, 4.2, and 4.10 require that a reduction in rating be based upon review of the entire history of a veteran's disability.  VA must then ascertain whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based on thorough examinations.  Faust v. West, 13 Vet. App. 342 (2000).

VA is not limited, however, to medical indicators of improvement.  Rather, VA may rely on non-medical indicators of improvement to show that a Veteran is capable of more than marginal employment.  Id.  The examination reports on which the reduction is based must be adequate.  See Tucker v. Derwinski, 2 Vet. App. 201 (1992) (holding that the failure of the examiner in that case to review the claims file rendered the reduction decision void ab initio).

In addressing whether improvement is shown, the comparison point generally is the last examination on which the rating at issue was assigned or continued.  See Hohol v. Derwinski, 2 Vet. App. 169 (1992).  Where, however, the rating was continued in order to see if improvement was in fact shown, the comparison point could include prior examinations as well.  Collier v. Derwinski, 2 Vet. App. 247 (1992).

Specific requirements must be met in order for VA to reduce certain ratings assigned for service-connected disabilities.  See 38 C.F.R. § 3.344; see also Dofflemyer v. Derwinski, 2 Vet. App. 277 (1992).  The requirements for reduction of ratings in effect for five years or more are set forth at 38 C.F.R. § 3.344 (c), and prescribe that only evidence of sustained material improvement under the ordinary conditions of life, as shown by full and complete examinations, can justify a reduction.  These provisions prohibit a reduction on the basis of a single examination.  See Brown, 5 Vet. App. at 417-18.

Where a rating reduction was made without observance of law, the reduction must be vacated and the prior rating restored.  Schafrath, 1 Vet. App. at 595.  As the effective date of the 20 parent rating was in 2007, the 20 percent rating was in effect for less than five years at the time of the reduction.  Accordingly, the provisions of 38 C.F.R. § 3.344 (c) do not apply to this rating.

In determining whether the 20 to 10 percent reduction was warranted, the Board must focus upon evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the disability had actually improved.  Cf. Dofflemyer, 2 Vet. App. at 281-282.  Such after-the-fact evidence may not be used to justify an improper reduction.

The Veteran contends that the reduction of his back disability rating was improper, and that the 20 percent rating should be restored.  Specifically, he asserts that he has constant back pain on a regular basis, for which he is seeking treatment, to include chiropractic care.  

The reduction from a 20 percent to 10 percent for the back disability was based on a September 2009 VA spine examination report.  The examiner noted full range of motion of the lumbar spine.  However, the Veteran asserted a goniometer was not used during the examination.  

Additionally, private treatment records dated April, May, and June 2009 showed limited range of motion of the lumbar spine to 55 degrees. 

After review of the complete record, the Board cannot conclude that the Veteran's lumbar spine disability manifested improvement to symptoms or function at the time of the November 2009 rating decision reducing his assigned evaluation.  Although the VA examination report showed full flexion upon range of motion testing, private treatment records continued to show reduced range of motion to less than 60 degrees.  Therefore, the Board cannot conclude that a fair preponderance of the evidence demonstrates that the Veteran's lumbar spine disability showed improvement under the ordinary conditions of life and work in November 2009.  Accordingly, restoration of the 20 percent evaluation is warranted effective September 26, 2009.

Increased Rating

The evidence indicates that during the appeal period, the Veteran's lumbar spine disability manifested with pain and limitation of motion, however, forward flexion of the thoracolumbar spine was not limited to 30 degrees or less, and favorable or unfavorable ankylosis of the entire thoracolumbar spine has not been shown.  At worst, forward flexion of the thoracolumbar spine was 55 degrees during the private treatment records dated in 2009.  The Board recognizes that the June 2015 VA examiner reported a diagnosis of IVDS; however, there is no evidence of incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  Accordingly, a disability rating in excess of 20 percent for a lumbar spine disability at any point in the appeal period is not warranted.

As for whether there are any separate ratings warranted for neurological impairment, considering Note (1), the Veteran has complained of radiculopathy into the left lower extremity.  During a February 2016 VA peripheral nerves examination, the examiner indicated the Veteran does not have a peripheral nerve condition or peripheral neuropathy.  In 2006, he had an EMG/NCV study which was normal.  When he hyperextends his spine, the Veteran has pain going down the back of the right leg in the L5-S1 dermatomes.  During a February 2016 VA spine examination, the examiner noted the radicular pain that he feels in the posterior right leg is compatible with the dermatomes affected by the transitional vertebrae at the L5-S1 level and is in distribution of the sciatic nerve.  The examiner stated the Veteran's right leg sciatic has not affected the muscles and has only a sensory component.  

Based on the medical findings of sciatic nerve lumbar radiculopathy with mild paralysis in the right lower extremity, the evidence shows that separate 10 percent rating is warranted for the lumbar radiculopathy in the right lower extremity under Diagnostic Code 8520.  The evidence weighs against a finding of other objective neurologic abnormalities or that the right lower extremity disability is of greater severity than contemplated by the 10 percent rating.  That is, the evidence weighs against a finding that the disability more nearly approximates moderate incomplete sciatic nerve paralysis.

The Board has considered whether a higher rating should be assigned pursuant to 38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca, and Mitchell criteria, but a higher rating is not warranted for the Veteran's disability picture.  Although the Veteran complained of flare-ups with decreased motion in VA examinations, the September 2009, June 2015, and February 2016 VA examiners found no additional functional loss on repetitive motion testing.  The Veteran's private examiner also noted the Veteran had the same pain after repetitive use.  The June 2015 VA examiner indicated that the Veteran was tested during a period of flare-up and pain, weakness, fatigability, or incoordination did not significantly limited functional ability.  The March 2012 VA examiner indicated there was only decreased right lateral flexion due to pain following repetitive motion.  After considering the effects of pain and functional loss, forward flexion is not limited to 30 degrees or less for the thoracolumbar spine and favorable or unfavorable ankylosis of the entire thoracolumbar spine was not shown at any point during the appeal period.  Thus, a higher rating under 38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca, and Mitchell criteria is not approximated in the Veteran's disability picture for the entire appellate period.

In adjudicating a claim, the competence and credibility of the Veteran must be considered.  See Buchanan v. Nicholson, 451 F. 3d (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Veteran is competent to give evidence about what he observes and experiences.  For example, he is competent to report that he experiences certain symptoms, such as pain, and he is credible in this regard.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  However, the Veteran's belief that he is entitled to a higher rating is outweighed by the objective clinical findings.  While the Board considered the Veteran's reported symptoms, the Board assigns greater probative value to the objective clinical findings in the VA examination reports and private medical treatment records which were recorded following physical examinations of the Veteran.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Yancy v. McDonald, 27 Vet. App. 484, 495 (2017); Doucette v. Shulkin, 38 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

In sum, the evidence does not show that a disability rating in excess of 20 percent for his lumbar spine strain with levoscoliosis is warranted.  As the preponderance of the evidence is against the claim for a higher rating, the benefit of the doubt doctrine is not for application, and the Veteran's claim must be denied.  See 38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 55.


ORDER

The reduction in the rating for lumbar spine strain with levoscoliosis from 20 percent to 10 percent was improper; the 20 percent rating is restored, effective September 26, 2009.

Entitlement to a disability rating in excess of 20 percent for lumbar spine strain with levoscoliosis is denied.


Entitlement to a separate rating of 10 percent for mild sciatic radiculopathy of the right lower extremity is granted, subject to the law and regulations governing the payment of monetary benefits..



____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


